IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0974
                              Filed October 21, 2020


IN THE INTEREST OF E.H.,
Minor Child,

K.H., Father,
       Appellant,

J.H., Mother,
       Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



        A mother and father separately appeal the termination of their respective

parental rights. AFFIRMED ON BOTH APPEALS.



        J. David Zimmerman, Clinton, for appellant father.

        Barbara E. Maness, Davenport, for appellant mother.

        Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

        Marsha Arnold, Davenport, attorney and guardian ad litem for minor child.



        Considered by Bower, C.J., and May and Ahlers, JJ. Tabor, J., takes no

part.
                                           2


MAY, Judge.

          A mother and father separately appeal from the termination of their

respective parental rights to their child, E.H. Both parents argue (1) the State failed

to establish statutory grounds authorizing termination, (2) termination is not in the

child’s best interest, and (3) we should grant additional time for the parents to work

toward reunification. We affirm.

          We review termination proceedings de novo. In re Z.P., ___ N.W.2d ___,

___, 2020 WL 5268435, at *3 (Iowa 2020). “We will uphold an order terminating

parental rights where there is clear and convincing evidence of the statutory

grounds for termination. Evidence is clear and convincing when there is no serious

or substantial doubt as to the correctness of the conclusions of law drawn from the

evidence.” In re T.S., 868 N.W.2d 425, 431 (Iowa Ct. App. 2015) (internal citation

omitted).

          We generally use a three-step analysis to review the termination of parents’

rights.    In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interest, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. “However, if a parent

does not challenge a step in our analysis, we need not address it.” In re J.P.,

No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

          Both parents claim the State failed to satisfy the statutory grounds

authorizing termination. The court found grounds for termination under Iowa Code

section 232.116(1)(h) (2020). It authorizes the termination of parental rights when:

                (1) The child is three years of age or younger.
                                         3


               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

       The parents only challenge the fourth element. It is satisfied when the State

establishes the child cannot be safely returned to the parent at the time of the

termination hearing. In re T.W., No. 20-0145, 2020 WL 1881115, at *2–3 (Iowa

Ct. App. Apr. 15, 2020).

       As the State points out, “[b]oth parents have a long history of substance

abuse.” They also struggle with mental health and domestic violence. The mother

has a four-year history of using methamphetamine. The father also has a history

of methamphetamine use. And he has been to prison for drug-related charges.

Both parents have a pattern of maintaining sobriety for months at a time then

relapsing. Their last known relapse was in February 2020. But both have refused

Iowa Department of Human Services’s (DHS) drug tests since then, and we

presume missed tests would have been positive for illegal substances. See In re

I.J., No. 20-0036, 2020 WL 1550702, at *2 (Iowa Ct. App. Apr. 1, 2020) (“We

presume these missed drug tests would have resulted in positive tests.”); In re

D.G., No. 20-0587, 2020 WL 4499773, at *4 (Iowa Ct. App. Aug. 5, 2020); In re

L.B., No. 17-1439, 2017 WL 6027747, at *2 (Iowa Ct. App. Nov. 22, 2017); In re

C.W., No. 14-1501, 2014 WL 5865351, at *2 (Iowa Ct. App. Nov. 13, 2014) (“She

has missed several drug screens, which are thus presumed ‘dirty,’ i.e., they would

have been positive for illegal substances.”).
                                          4


       The parents’ struggles have directly impacted E.H.’s life. DHS removed

E.H. at the hospital shortly after birth. About two weeks later, the child was

returned to the parents. But less than two months after being returned, the child

was removed again. Since the second removal, the child has remained with the

same foster family. The parents progressed to semi-supervised visits twice. But

both times, a relapse required visitation to be fully supervised.

       We reiterate once again, “Methamphetamine is a scourge.” J.P., 2020 WL

110425, at *2; In re K.L., No. 17-0346, 2017 WL 2465817, at *1 (Iowa Ct. App.

June 7, 2017). “A parent’s methamphetamine use, in itself, creates a dangerous

environment for children.” J.P., 2020 WL 110425, at *2. We cannot turn a blind

eye to the parents’ history of use. And we fear their continued methamphetamine

use is likely in the future.1 Cf. In re J.B., No. 18-0696, 2018 WL 4361058, at *3

(Iowa Ct. App. Sept. 12, 2018) (finding a child could not be returned to a parent

when the parent had only been sober for three months). The parents’ drug use

prevented reunification. See In re L.B., No. 18-1017, 2018 WL 3650370, at *1

(Iowa Ct. App. Aug. 1, 2018) (collecting cases affirming termination of a parent’s

parental rights when the parent has a history of substance abuse).

       Like the juvenile court, we find E.H. could not have been safely returned to

either parent’s care at the time of the termination hearing. This step in our analysis

is satisfied. See Z.P., ___ N.W.2d at ___, 2020 WL 5268435, at *4 (affirming

termination under section 232.116(1)(h) where the parent “was not prepared to

assume a parenting role at the time of trial”).


1 A DHS social worker reported in March 2020, that “[t]here has been ongoing
concern that [the parents] continue to use” methamphetamine.
                                           5

       Our next step centers on the child’s best interest.           See Iowa Code

§ 232.116(2). We “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” In re P.L., 778

N.W.2d 33, 40 (Iowa 2010) (quoting Iowa Code § 232.116(2)). “It is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” Id. at 41.

       Like the juvenile court, we conclude termination is in the child’s best interest.

We do not question the parents’ affection for the child. Even so, we cannot ignore

their history of domestic abuse, unaddressed mental-health issues, and

methamphetamine abuse. Given their history, we are not confident either parent

will be able to adequately meet the child’s needs in the future. See In re C.W., 554

N.W.2d 279, 283 (Iowa Ct. App. 1996). Meanwhile, E.H.’s foster family meets his

mental, physical, and emotional needs. E.H. is bonded with his foster parents—

he calls them mom and dad—and they are interested in adopting him. See Iowa

Code § 232.116(2)(b). The second step in our analysis is complete.

       Next, we consider whether to apply a section 232.116(3) exception to

termination. Section 232.116(3) exceptions are permissive, not mandatory. In re

A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019). And the burden of establishing

a section 232.116(3) exception rests with the parents. See A.S., 906 N.W.2d at

476.
                                             6


       As      part    of   his   best-interest   argument,   the   father   refers   to

section 232.116(3)(c).2 It authorizes the court to forgo termination if “[t]here is clear

and convincing evidence that the termination would be detrimental to the child at

the time due to the closeness of the parent-child relationship.”             Iowa Code

§ 232.116(3)(c). We decline to apply section 232.116(3)(c) here. By the time of

the termination hearing, E.H. was about sixteen months old. E.H. had already

spent all but two months of that time out of the father’s care. Any lingering bond

between them does not outweigh E.H.’s pressing, imperative need for a safe and

stable home.

       Finally, we address the parents’ requests for additional time to work toward

reunification. The court may defer termination for a period of six months if it is able

to “enumerate the specific factors, conditions, or expected behavioral changes

which comprise the basis for the determination that the need for removal of the

child from the child’s home will no longer exist at the end of the additional six-

month period.”        Id. § 232.104(2)(b).   But neither parent identifies a “specific”

improvement that would occur within six months. See id. (emphasis added).

Instead, both simply suggest additional time would help them achieve reunification.

These generalized statements do not provide a sufficient basis to postpone

termination.

       The court was correct in terminating the mother’s and the father’s respective

parental rights.

       AFFIRMED ON BOTH APPEALS.


2We did not find anything in the mother’s petition on appeal asking us to apply a
section 232.116(3) exception to termination.